OPINION
{¶ 1} Defendant-appellant Daniel Crim, appeals from his conviction of four counts of burglary. On July 19, 2006, Crim pled guilty to four counts of burglary, and was sentenced to four years of confinement on each count, to be served consecutively. Crim's appellate counsel has filed a brief *Page 2 
pursuant to Anders v. California (1967), 386 U.S. 738, 87 S. Ct. 1396, 19 L.Ed.2d. 493, indicating that there are no meritorious issues to be presented on appeal. By entry filed January 23, 2007, we advised Crim that his appellate counsel had filed an Anders brief and allowed him sixty days within which to file his own pro se brief. Crim has not filed his own pro se brief.
 {¶ 2} Pursuant to Anders, supra, we have independently reviewed the record. We agree with Crim's appellate counsel that there are no meritorious issues presented on appeal. We reviewed the entire record and found that the trial court complied with the requirements of Crim. R. 11(C) in accepting Crim's guilty plea. It is evident from the record that the trial court properly determined that Crim's plea was made voluntarily and with an understanding of the nature of the charges. He was well informed of the maximum penalty which could be invoked and all the rights which were waived as a result of his plea. Furthermore, sentence given to Crim was a negotiated sentence agreed on by the State and the Appellant. The potential for a much lengthier sentence was eliminated by dismissal of additional charges, and the sentence is within the range of sentences permissible by the statute.
 {¶ 3} We agree with Crim's appellate counsel that no meritorious issues are present in this appeal.
Judgment affirmed.
  BROGAN, J. and FAIN, J., concur. *Page 1